409 Ill. 290 (1951)
100 N.E.2d 760
CHICAGO LAND CLEARANCE COMMISSION, a Municipal Corporation, Appellee,
v.
INEZ WHITE et al., Appellants.
No. 32038.
Supreme Court of Illinois.
Announcement made May 21, 1951.
HEBER T. DOTSON, of Chicago, for appellants.
WILSON & McILVAINE, of Chicago, for appellee.
Appeal dismissed.
Mr. CHIEF JUSTICE SIMPSON delivered the announcement of the court:
This case is here on motion by appellee for leave to file a short record and dismiss appeal. In this case, appellants prosecute an appeal from an order of the circuit court of Cook County denying a motion to dismiss a petition for condemnation, presumably under the 1949 amendment to section 12 of the Eminent Domain Act. (Ill. Rev. Stat. 1949, chap. 47, par. 12.) Prior to this amendment, such an order was not final and therefore not appealable. The amendment only applied to the situation where the State filed a declaration of taking and the court denied a motion to strike the declaration of taking and dismiss the suit. The declaration of taking, as provided by section 2a of said Eminent Domain Act, has been declared unconstitutional. (Dept. of Public Works and Buildings v. Gorbe, ante, p. 211.) The amendment to the appeal section *291 (sec. 12) necessarily falls with section 2a. The order appealed from consequently is not final and the appeal must therefore be dismissed.
The motion of appellee, Chicago Land Clearance Commission, for leave to file a short record and dismiss appeal is allowed, and the appeal is dismissed.
Appeal dismissed.